lN THE UNlTED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON
BENNY M. GOVER PLA|NT|FF
V. - CASE NO. 5:19-CV-5056

KYLE sYLvEsTER, washington county '
Circuit Clerk DEFENDANT

OPlN|ONA_lY ORDER

1 Before the Court is P|aintiff Benny lVl. Gover’s Application for Leave to Proceed /n
Forma Paupen's (“|FP") (Doc. 2). The Application is blank: it has no information about
P|aintist finances P|aintiff filed his Comp|aint on |Vlarch 25, 2019, without paying a filing
fee. When the Clerk informed P|aintiff that he either had to pay the fee or submit an |FP
request, P|aintiff submitted the blank |FP App|ication to the Clerk for filing. Before doing
so, he wrote at the bottom of the first page, “Under Contract Decided By Arbitration Jury
26 Nlar 2019,” and signed it.

The App|ication for Leave to Proceed ln Forma Paupen's (Doc. 2) is DEN|ED.
P|aintiff made no attempt to fill out the |FP App|ication or pay the filing fee. Moreover, his
demeanor in speaking and interacting with the Clerk over his refusal to pay the filing fee
and fill out the |FP form demonstrate his profound disrespect for the Court’s rules.
Moreover, even if he had filled out the App|ication and qualified for |FP status, his
Comp|aint still would have merited summary dismissal under 28 U.S.C. § 1915(e)(2).
That statute permits a court to screen a complaint filed |FP if it is determined to be
frivolous or malicious, or if it fails to state a claim on which relief can be granted.

|n reviewing the Comp|aint, it is obvious that it fails to state any valid basis for the

Court’s subject matterjurisdiction. P|aintiff cites to 18 U.S.C. §§ 241 and 242 as providing

federal-question jurisdiction for his case; however, these are criminal statutes that do not
provide any private right of action. Next, the Comp|aint itself is incomprehensible lt fails
to state any cause of action. Some choice excerpts from the Comp|aint include:
o “Brief to be filed by jury under attack by mixed warlaw, protected by 15*,
and by fully informed jury in a common-law court of record, after

deliberation and arbitration of rights to secure protections in war";

o “UCC 1-308 Pre-judicial whole Immunities Presumptions/assumptions
denied in full Nonnegotiab|e whole SWORD lmposed”; and

o “Sunk in Port, the Constitutional Vessel was Shanghaied Within 20 years
of Ratif"lcation, by displacing the Established Doctrine by the doctrine the
Establishments denied: the Doctrine of Wealth ‘substituted as the Ru|e
of Law;’ * ‘Legal’ not Lawful ‘Tea Party,’ and our EQB were the ‘Tea'!”
(Doc. 1, pp. 1, 9). The Court has no idea what any of that means. l
lV|ost bizarre|y, P|aintiff appears to demand later on in the Comp|aint that he be
granted office space within the courthouse while his “ACT|VE COURT CASE" is pending.
ld. at 11. He specifies that the office space “is not to be in the basement, the parking
garage, thejanitoria| or engineering parts of the building, but must be healthy environment
within the courts environment on the 5th f|oor.” ld. He also demands “protected parking
from WlTHlNemies," presumably in the gated lot adjacent to the courthouse ld.
Fina||y, the only Defendant that P|aintiff lists in the style of the Comp|aint, Mr. Ky|e
Sylvester, is not named again in the body of the Comp|aint, No allegations are stated
against him. Moreover, the style identities l\/lr. Sylvester as the Clerk of Court for

Washington Countyl Arkansas. Ordinari|y, “clerks of court are entitled to immunity the

same as judges.” Davis v. McAteer, 431 F.2d 81, 82 (8th Cir. 1970).

ln light of the foregoing, lT |S ORDERED that this case is DlSMlSSED W|TH
PREJUD|CE for lack of subject matter jurisdiction, frivolousness, failure to state any
claims, and for suing an individual who is immune from suit.

|T lS FURTHER ORDERED that the Clerk of Court NOT F|LE any complaint
that P|aintiff submits for filing, pro se, unlesiarnd until Chambers has screened tl‘i_e_
complaint first. The instant case is the third that the P|aintiff has filed, pro se, over which
the undersigned has presided. ln the first case, Gover v. Melancon, 5:15-CV-5086,
P|aintiff filed so many frivolous, improper documents on the record that the Court entered
an Order restricting him from filing any further documents in that case other than motions,
responses to motions, or documents requested by the Court. See id. at Doc. 57. ln the
second case, Gover v. U.S. Govemment, 5:17-CV-5051, P|aintist complaint was
incomprehensible and stated no causes of action. lt was ultimately dismissed for failure
of service, see id. at Docs. 1, 24, but even after it was dismissed, P|aintiff inundated the
Court with various letters and notices best characterized as “incomprehensible sovereign-
citizen gobb|edygook.” See id. at Doc. 30. The Court then directed the Clerk not to file
any other documents in that case or in any closed case previously filed by the Plaintiff.
ld.

The Court observes that the H|ing restriction that has now been imposed is
intended to curtail P|aintist unfortunate practice of filing frivolous, meritless pleadings,
pro se, and to avoid a further waste of the Court’s valuable resources Nothing in this
Order shall preclude a licensed attorney from filing actions on Plaintiff’s behalf or restrict

P|aintiff from representing himself as a defendant in any matter.

gi

ft

/

 

 

